                      Case 20-10343-LSS                Doc 105         Filed 02/24/20          Page 1 of 25

                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


    In re:                                                                            Chapter 11

    BOY SCOUTS OF AMERICA AND                                                         Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC.1

                                      Debtors.                                        (Jointly Administered)


                                                 AFFIDAVIT OF SERVICE

        I, Scott M. Ewing, depose and say that I am employed by Omni Agent Solutions (”Omni”), the proposed
claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On February 19, 2020 at my direction and under my supervision, employees of Omni caused true and
correct copies of the following documents to be served by the method set forth on the Core/2002 Service List
attached hereto as Exhibit A.

       Debtors’ Motion for Entry of An Order (I) Directing Joint Administration of Chapter 11 Cases And (II)
        Granting Related Relief [Docket No. 3]

       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Payment of Certain Taxes and
        (II) Granting Related Relief [Docket No. 6] (the “Tax Motion”)

       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to Pay Certain Prepetition
        Claims of Essential Vendors, Foreign Vendors, Shippers, Warehousemen and Other Lien Claimants and
        503(b)(9) Vendors, and (II) Granting Related Relief [Docket No. 7]

       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to (A) Maintain and
        Administer Prepetition Customer, Scout, and Donor Programs and Practices and (B) Pay and Honor
        Related Prepetition Obligations, and (II) Granting Related Relief [Docket No. 8]

       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the File (A) A Consolidated List of
        Counsel Representing the Largest Numbers of Abuse Victims and (B) A Consolidated List of Other
        Unsecured Creditors of the Debtors, (II) Authorizing and Approving Special Noticing and Confidentiality
        Procedures (III) Authorizing and Approving Procedures for Providing Notice of Commencement, and (IV)
        Granting Related Relief [Docket No. 9]

       Debtors’ Motion for Entry of an Order (I) Extending Time to File (A) Schedules of Assets and Liabilities
        and Statements of Financial Affairs and (II) Rule 2015.3 Reports and (II) Granting Related Relief [Docket
        No. 10]

       Debtors’ Application for Entry of an Order Appointing Omni Agent Solutions as Claims and Noticing
        Agent, Nunc Pro Tunc to the Petition Date [Docket No. 11]

       Debtors’ Motion for Entry of Interim and Final Orders (I) Approving The Debtors’ Proposed Adequate
        Assurance of Payment for Future Utility Services, (II) Prohibiting Utility Providers from Altering,


1
     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as
    follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane,
    Irving, Texas 75038.
               Case 20-10343-LSS           Doc 105      Filed 02/24/20      Page 2 of 25
    Refusing, or Discontinuing Services, (III) Approving Procedures for Resolving Additional Adequate
    Assurance Requests, and (IV) Granting Related Relief [Docket No. 12] (the “Utilities Motion”)

   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Pay Prepetition
    Wages, Salaries, Employee Benefits, and Other Compensation and (B) Maintain Employee Benefits
    Programs and Pay Related Administrative Obligations, (II) Authorizing Applicable Banks and Other
    Financial Institutions to Honor and Process Related Checks and Transfers, and (III) Granting Related Relief
    [Docket No. 14]

   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Pay Certain
    Prepetition Obligations Under Shared Services Arrangements, (II) Authorizing Continued Performance of
    Obligations Under Shared Services Arrangements, and (III) Granting Related Relief [Docket No. 15] (the
    “Shared Services Approval Motion”)

   Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting Related Relief [Docket No.
    61]

   Interim Order (I) Authorizing the Payment of Certain Taxes and (II) Granting Related Relief [Docket No.
    64] (the “Tax Order”)

   Interim Order (I) Authorizing Debtors to Pay Certain Prepetition Claims of Essential Vendors, Foreign
    Vendors, Shippers, Warehousemen and Other Lien Claimants and 503(b)(9) Vendors, and (II) Granting
    Related Relief [Docket No. 65]

   Interim Order (I) Authorizing the File (A) A Consolidated List of Counsel Representing the Largest
    Numbers of Abuse Victims and (B) A Consolidated List of Other Unsecured Creditors of the Debtors, (II)
    Authorizing and Approving Special Noticing and Confidentiality Procedures (III) Authorizing and
    Approving Procedures for Providing Notice of Commencement, and (IV) Granting Related Relief [Docket
    No. 66]

   Order Extending Time to File (I) Schedules of Assets and Liabilities and Statements of Financial Affairs
    and (II) Rule 2015.3 Reports [Docket No. 67]

   Order Appointing Omni Agent Solutions as Claims and Noticing Agent, Nunc Pro Tunc to the Petition
    Date [Docket No. 68]

   Interim Order (I) Authorizing Debtors to (A) Maintain and Administer Prepetition Customer, Scout, and
    Donor Programs and Practices and (B) Pay and Honor Related Prepetition Obligations, and (II) Granting
    Related Relief [Docket No. 69]

   Interim Order (I) Approving the Debtors’ Proposed Adequate Assurance of Payment for Future Utility
    Services, (II) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Services, (III)
    Approving Procedures for Resolving Additional Adequate Assurance Requests, and (IV) Granting Related
    Relief [Docket No. 70] (the “Utilities Order”)

   Interim Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages, Salaries, Employee Benefits, and
    Other Compensation and (B) Maintain Employee Benefits Programs and Pay Related Administrative
    Obligations, (II) Authorizing Applicable Banks and Other Financial Institutions to Honor and Process
    Related Checks and Transfers, and (III) Granting Related Relief [Docket No. 74]

   Interim Order (I) Authorizing the Debtors to Pay Certain Prepetition Obligations Under Shared Services
    Arrangements, (II) Authorizing Continued Performance of Obligations Under Shared Services
    Arrangements, and (III) Granting Related Relief [Docket No. 75] (the “Shared Services Approval Order”)
Case 20-10343-LSS   Doc 105   Filed 02/24/20   Page 3 of 25
Case 20-10343-LSS   Doc 105   Filed 02/24/20   Page 4 of 25




                    EXHIBIT A
                                         Case 20-10343-LSS                                 Doc 105                  Filed 02/24/20                 Page 5 of 25
                                                                                                      Exhibit A
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below

           Description                              Name                                              Address                 FAX                            Email                Method of Service
Top 30 Unsecured Creditor          American Engineers & Contractors             Attn: Shiv Shahi, Owner                                  shiv@aecbuild.Com                First Class Mail and Email
                                                                                224 Datura St, Ste 1012
                                                                                West Palm Beach, FL 33401
Plaintiff Counsel                    Andreozzi & Assoc, PC                      Attn: Nathaniel L. Foote, Esq.            717‐525‐9143                                    First Class Mail
                                                                                111 N Front St
                                                                                Harrisburg, PA 17101
Top 30 Unsecured Creditor            Anne Terry                                 Address Redacted                                                                          First Class Mail
Plaintiff Counsel                    Ava Law Group, Inc                         Attn: Andrew Van Arsdale, Esq.            619‐347‐2705 support@ava.law                    First Class Mail and Email
                                                                                3667 Voltaire St
                                                                                San Diego, CA 92106
NOA ‐ Sequoia Council of Boy         Baker Manock & Jensen, PC                  Attn: Jan T. Perkins                                     jperkins@bakermanock.com         Email
Scouts, Inc.                                                                    5260 North Palm Avenue, Suite 421
                                                                                Fresno, CA 93704
Plaintiff Counsel                    Bondurant, Mixson & Elmore, LLC            Attn: Michael B. Terry                    404‐881‐4111 terry@bmelaw.com                   First Class Mail and Email
                                                                                One Atlantic Ctr
                                                                                1201 W Peachtree St Nw, Ste 3900
                                                                                Atlanta, GA 30309
Top 30 Unsecured Creditor            Bradley Farmer                             Address Redacted                                       Email Address Redacted             First Class Mail and Email
Top 30 Unsecured Creditor            C Michael Hoover Jr                        Address Redacted                                       Email Address Redacted             First Class Mail and Email
Top 30 Unsecured Creditor            C Wayne Brock                              Address Redacted                                       Email Address Redacted             First Class Mail and Email
Plaintiff Counsel                    Crew Janci LLP                             Attn: Stephen Crew                        503‐467‐4940 steve@crewjanci.com                First Class Mail and Email
                                                                                1200 NW Naito Pkwy, Ste 500
                                                                                Portland, OR 97209
Top 30 Unsecured Creditor            David J Ross II                            Address Redacted                                         Email Address Redacted           First Class Mail and Email
Top 30 Unsecured Creditor            Doe Claimant 2002                          Address Redacted                                                                          First Class Mail
Top 30 Unsecured Creditor            Donald Mcchesney                           Address Redacted                                                                          First Class Mail
NOA ‐ Counsel for Girl Scouts of the Dorsey & Whitney LLP                       Attn: Bruce R Ewing                                      ewing.bruce@dorsey.com           Email
United States of America                                                        Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com
                                                                                51 W 52nd St
                                                                                New York, NY 10019
NOA ‐ Counsel for Girl Scouts of the Dorsey & Whitney LLP                       Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com         Email
United States of America                                                        Attn: Alessandra Glorioso                                glorioso.alessandra@dorsey.com
                                                                                300 Delaware Ave, Ste 1010
                                                                                Wilmington, DE 19801
Plaintiff Counsel                    Dumas Law Group, LLC                       Attn: Gilion Dumas                                       gilion@dumaslawgroup.com         First Class Mail and Email
                                     aka Dumas & Vaughn Attorneys At Law        3835 NE Hancock St, Ste Gl‐B
                                                                                Portland, OR 97212
Plaintiff Counsel                    Eisenberg Rothweiler, Winkler, Eisenberg & Attn: Stewart Eisenberg, Esq.             215‐546‐0118                                    First Class Mail
                                     Jeck, Pc                                   1634 Spruce St
                                                                                Philadelphia, PA 19103
NOA ‐ Counsel for Old Republic       Fox Swibel Levin & Carroll LLP             Attn: Margaret M. Anderson                312‐224‐1201 panderson@foxswibel.com            Email
Insurance Company                                                               200 W Madison St, Ste 3000
                                                                                Chicago, IL 60606
Top 30 Unsecured Creditor            Gary Butler                                Address Redacted                                       Email Address Redacted             First Class Mail and Email
Plaintiff Counsel                    Green & Gillispie                          Attn: Joshua Gillispie                    501‐244‐2020 josh@greenandgillispie.com         First Class Mail and Email
                                                                                1 Riverfront Pl, Ste 605
                                                                                North Little Rock, AR 72114
Plaintiff Counsel                    Gregg, Hunt, Ahern & Embry                 Attorneys At Law                          617‐494‐1921 jbarnes@chelaw.com                 First Class Mail and Email
                                                                                Attn: Jonathan Barnes
                                                                                One Cranberry Hill, 304
                                                                                Lexington, MA 02421
Top 30 Unsecured Creditor            Hugh Travis                                Address Redacted                                       Email Address Redacted             First Class Mail and Email
Plaintiff Counsel                    Hurley Mckenna & Mertz PC                  Attn: Christopher Hurley                  312‐553‐0964 churley@hurley‐law.com             First Class Mail and Email
                                                                                33 N Dearborn St, Ste 1430
                                                                                Chicago, IL 60602
Core Parties                         Internal Revenue Service                   Centralized Insolvency Operation          855‐235‐6787                                    First Class Mail
                                                                                P.O. Box 7346
                                                                                Philadelphia, PA 19101‐7346
Plaintiff Counsel                    Jeff Anderson & Assoc, PA                  Attn: Jeffrey Anderson                                   jeff@andersonadvocates.com       First Class Mail and Email
                                                                                505 Thornall St, Ste 405
                                                                                Edison, NJ 08837
Top 30 Unsecured Creditor            Jeffrey Hunt                               Address Redacted                                         Email Address Redacted           First Class Mail and Email
Top 30 Unsecured Creditor            John Green                                 Address Redacted                                         Email Address Redacted           First Class Mail and Email
Bank Debt                            JPMorgan Chase Bank, NA                    Attn: Phil Martin                                                                         First Class Mail
                                                                                10 S Dearborn St
                                                                                Mail Code Il1‐1415
                                                                                Chicago, Il 60603
Top 30 Unsecured Creditor            Judith Ratcliffe                           Address Redacted                                                                          First Class Mail
Top 30 Unsecured Creditor            Kathy Sue Stone                            Address Redacted                                       Email Address Redacted             First Class Mail and Email
Top 30 Unsecured Creditor            Kenneth L Connelly                         Address Redacted                                       Email Address Redacted             First Class Mail and Email
Plaintiff Counsel                    Kosnoff Law                                Attn: Timothy Kosnoff, Esq.               206‐837‐9690 tim@kosnoff.com                    First Class Mail and Email
                                                                                1321 Upland Dr PMB 4685
                                                                                Houston, TX 77043
NOA ‐ Counsel for The Church of      Latham & Watkins LLP                       Attn: Adam J Goldberg                     212‐751‐4864 adam.goldberg@lw.com               Email
Jesus Christ of Latter‐day Saints                                               885 3rd Ave
                                                                                New York, NY 10022‐4834
NOA ‐ Counsel for The Church of      Latham & Watkins LLP                       Attn: Jeffrey E Bjork                     213‐891‐8763 jeff.bjork@lw.com                  Email
Jesus Christ of Latter‐day Saints                                               Attn: Kimberly A Posin                                 kim.posin@lw.com
                                                                                Attn: Nicholas J Messana                               nicholas.messana@lw.com
                                                                                355 S Grand Ave, Ste 100
                                                                                Los Angeles, CA 90071‐1560
Top 30 Unsecured Creditor            Law Offices of Jeffrey E. Martin LLC       On behalf of Doe Claimant 2001                           jem@martinlawchicago.com         First Class Mail and Email
                                                                                2340 S. Arlington Hts Rd, Ste 520
                                                                                Arlington Hts, IL 60005



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                        Page 1 of 3
                                        Case 20-10343-LSS                                   Doc 105                 Filed 02/24/20                    Page 6 of 25
                                                                                                       Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below

             Description                             Name                                           Address                     FAX                      Email                              Method of Service
Plaintiff Counsel                  Law Offices Of Mitchell Garabedian          Attn: Mitchell Garabedian                    617‐523‐3687 mgarabedian@garabedianlaw.com              First Class Mail and Email
                                                                               100 State St, 6th Fl
                                                                               Boston, MA 02109
Plaintiff Counsel                  Lindsay Hart, LLP                           Attn: James L Dumas                                         jdumas@lindsayhart.com                   First Class Mail and Email
                                                                               1300 SW 5th Ave, Ste 3400
                                                                               Portland, OR 97201
NOA ‐ Counsel for Houston Liens,   Linebarger Goggan Blair & Sampson, LLP      Attn: John P. Dillman                        713‐844‐3503 houston_bankruptcy@publicans.com           First Class Mail and Email
Harris County, Cleveland ISD,                                                  P.O. Box 3064
Montgomery County, Orange                                                      Houston, TX 77253‐3064
County, and Montgomery County

Top 30 Unsecured Creditor          Lion Brothers Co Inc                        Attn: Susan Ganz, CEO                                       sganz@lionbrothers.Com                   First Class Mail and Email
                                                                               10246 Reisterstown Rd
                                                                               Owings Mills, MD 21117
Plaintiff Counsel                  Lujan & Wolff, LLP                          Attn: David Lujan                            671‐477‐5297                                            First Class Mail
                                                                               238 Archbishop Flores St, Ste 300
                                                                               DNA Bldg
                                                                               Hagatna, GU 96910
Plaintiff Counsel                  Marsh Law Firm                              Attn: James Marsh                                           jamesmarch@marsh.law                     First Class Mail and Email
                                                                               151 E Post Rd, Ste 102
                                                                               White Plains, NY 10601
Plaintiff Counsel                  Merson Law                                  Attn: Jordan Merson                          347‐441‐4171 jmerson@mersonlaw.com                      First Class Mail and Email
                                                                               150 E 58th St, 34th Fl
                                                                               New York, NY 10155
Plaintiff Counsel                  Michael G Dowd                              Attn: Michael G Dowd                                                                                 First Class Mail
                                                                               600 3rd Ave, 15th Fl
                                                                               New York, NY 10016
Top 30 Unsecured Creditor          Michael Surbaugh                            Address Redacted                                          Email Address Redacted                     First Class Mail and Email
NOA ‐ Counsel for Sun Life         Mirick, O'Connell, DeMallie & Lougee, LLP   Attn: Kate P Foley                           508‐898‐1502 kfoley@mirickoconnell.com                  Email
Assurance Company of Canada                                                    1800 W Park Dr, Ste 400
                                                                               Westborough, MA 01581
NOA ‐ Counsel for Sun Life         Mirick, O'Connell, DeMallie & Lougee, LLP   Attn: Paul W Carey                           508‐791‐8502 pcarey@mirickoconnell.com                  Email
Assurance Company of Canada                                                    100 Front St
                                                                               Worcester, MA 01608
NOA ‐ Counsel for Old Republic     Morris James LLP                            Attn: Brett D. Fallon                        302‐571‐1750 bfallon@morrisjames.com                    Email
Insurance Company                                                              Attn: Brya M. Keilson                                     bkeilson@morrisjames.com
                                                                               500 Delaware Ave, Ste 1500
                                                                               P.O. Box 2306
                                                                               Wilmington, DE 19899‐2306
Top 30 Unsecured Creditor          NCS Pearson, Inc                            Attn: Bjarne Tellmann, Gen Counsel & CLO                    Bjarne.Tellmann@Pearson.Com              First Class Mail and Email
                                                                               200 Old Tappen Rd
                                                                               Old Tappan, NJ 07675
NOA ‐ Counsel for JPMorgan Chase Norton Rose Fulbright Us LLP                  Attn: Louis R. Strubeck, Jr                  214‐855‐8200 louis.strubeck@nortonrosefulbright.com     Email
Bank, National Association                                                     Attn: Kristian W. Gluck                                   kristian.gluck@nortonrosefulbright.com
                                                                               Attn: Ryan E. Manns                                       ryan.manns@nortonrosefulbright.com
                                                                               Attn: Shivani Shah                                        shivani.shah@nortonrosefulbright.com
                                                                               1301 Ave of the Americas
                                                                               New York, NY 10019‐6023
NOA ‐ Counsel for JPMorgan Chase Norton Rose Fulbright Us LLP                  Attn: Louis R. Strubeck, Jr                                 louis.strubeck@nortonrosefulbright.com   Email
Bank, National Association                                                     2200 Ross Ave, Suite 3600
                                                                               Dallas, TX 75201‐7933
Core Parties                       Office of the United States Trustee         Attn: David L. Buchbinder                    302‐573‐6497 david.l.buchbinder@usdoj.gov               First Class Mail and Email
                                                                               Attn: Hannah Mufson McCollum                              hannah.mccollum@usdoj.gov
                                                                               844 King St, Suite 2207
                                                                               Lockbox 35
                                                                               Wilmington, DE 19801
Core Parties                       Pachulski Stang Ziehl & Jones               Attn: James I. Stang                                        jstang@pszjlaw.com                       Email
                                                                               10100 Santa Monica Blvd, 13th Fl
                                                                               Los Angeles, CA 90067‐4003
Plaintiff Counsel                  Paul Mones                                  Attn: Paul Mones                                            pamones@comcast.net                      First Class Mail and Email
                                                                               13101 Washington Blvd
                                                                               Los Angeles, CA 90066
Plaintiff Counsel                  Penn Law Group                              Attn: Darren Penn                                           darren@pennlawgroup.com                  First Class Mail and Email
                                                                               4200 Nside Pkwy, Nw
                                                                               Building One, Ste 100
                                                                               Atlanta, GA 30327
NOA ‐ Counsel for the Pension      Pension Benefit Guaranty Corp               Attn: Patricia Kelly, CFO                    202‐326‐4112 kelly.patricia@pbgc.Gov                    Email
Benefit Guaranty Corporation                                                   Attn: Cassandra Burton, Attorney                          burton.cassandra@pbgc.gov
                                                                               1200 K St NW                                              efile@pbgc.gov
                                                                               Washington, DC 20005
Plaintiff Counsel                  Pfau, Cochran, Vertetis, Amala PLLC         Attn: Michael Pfau                           206‐623‐3624 michael@pcvalaw.com                        First Class Mail and Email
                                                                               403 Columbia St, Ste 500
                                                                               Seattle, WA 98104
Top 30 Unsecured Creditor          Quad/Graphics, Inc                          Attn: Joel Quadracci, Chairman, Pres & CEO                  Joel.Quadracci@Qg.Com                    First Class Mail and Email
                                                                               N61W23044 Harrys Way
                                                                               Sussex, WI 53089‐2827
Top 30 Unsecured Creditor          Raymond L Blackwell                         Address Redacted                                          Email Address Redacted                     First Class Mail and Email
Plaintiff Counsel                  Rebenack, Aronow, Mascolo, LLP              Attn: Jay Silvio Mascolo                     732‐247‐3630 jmascolo@ram.law                           First Class Mail and Email
                                                                               111 Livingston Ave
                                                                               New Brunswick, NJ 08901
Top 30 Unsecured Creditor          Richard Lehr                                Address Redacted                                            Email Address Redacted                   First Class Mail and Email




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                         Page 2 of 3
                                         Case 20-10343-LSS                           Doc 105               Filed 02/24/20                  Page 7 of 25
                                                                                               Exhibit A
                                                                                         Core/2002 Service List
                                                                                        Served as set forth below

             Description                              Name                                    Address                   FAX                       Email                  Method of Service
NOA ‐ Counsel for The Church of     Richards, Layton & Finger, PA        Attn: Michael Merchant                     302‐651‐7701 merchant@rlf.com                Email
Jesus Christ of Latter‐day Saints                                        Attn: Brett Haywood                                     haywood@rlf.com
                                                                         One Rodney Square
                                                                         920 N King St
                                                                         Wilmington, DE 19801
Top 30 Unsecured Creditor        Robert J Mazzuca                        Address Redacted                                        Email Address Redacted          First Class Mail and Email
Top 30 Unsecured Creditor        Robert Tuggle                           Address Redacted                                        Email Address Redacted          First Class Mail and Email
Plaintiff Counsel                Robins Kaplan LLP                       Attn: Patrick Stoneking                    212‐980‐7499 pstoneking@robinskaplan.com     First Class Mail and Email
                                                                         399 Park Ave, Ste 3600
                                                                         New York, NY 10022
Top 30 Unsecured Creditor        Roger A Ohmstede                        Address Redacted                                        Email Address Redacted          First Class Mail and Email
Top 30 Unsecured Creditor        Roy L Williams                          Address Redacted                                                                        First Class Mail
Plaintiff Counsel                Rubenstein & Rynecki                    Attn: Sanford Rubenstein                                                                First Class Mail
                                                                         16 Court St, Suite 1717
                                                                         Brooklyn, NY 11241
NOA ‐ Sequoia Council of Boy     Sequoia Council of Boy Scouts, Inc.     Attn: Michael Marchese                                  michael.marchese@scouting.org   Email
Scouts, Inc.                                                             6005 N. Tamera Avenue
                                                                         Fresno, CA 93711
Plaintiff Counsel                Sweeny Reich & Bolz, LLP                Attn: Gerard Sweeney                                                                    First Class Mail
                                                                         1981 Marcus Ave, Ste 200
                                                                         Lake Success, NY 11042
NOA ‐ Authorized Agent for       Synchrony Bank                          c/o PRA Receivables Management, LLC        757‐351‐3257 claims@recoverycorp.com         Email
Synchrony Bank                                                           Attn: Valerie Smith
                                                                         P.O. Box 41021
                                                                         Norfolk, VA 23541
Bonds                            The County Commission Of Fayette County Attn: President                                                                         First Class Mail
                                                                         P.O. Box 307
                                                                         Fayetteville, WV 25840
Bonds                            The County Commission Of Fayette County c/o Steptoe & Johnson Pllc                                                              First Class Mail
                                                                         Attn: John Stump, Esq.
                                                                         Chase Tower ‐ Eighth Fl
                                                                         707 Virginia St E.
                                                                         Charleston, WV 25301
Top 30 Unsecured Creditor        Thomas H Fitzgibbon                     Address Redacted                                        Email Address Redacted          First Class Mail and Email
Top 30 Unsecured Creditor        Thomas Harrington                       Address Redacted                                        Email Address Redacted          First Class Mail and Email
Plaintiff Counsel                Thomas Law Office, PLLC                 Attn: Tad Thomas                           502‐785‐7257 tad@thomaslawoffices.com        First Class Mail and Email
                                                                         9418 Norton Commons Blvd, Ste 200
                                                                         Louisville, KY 40059
Top 30 Unsecured Creditor        Thomas Varnell                          Address Redacted                                        Email Address Redacted          First Class Mail and Email
Core Parties                     United States Dept Of Justice           950 Pennsylvania Ave, Nw                                                                First Class Mail
                                                                         Room 2242
                                                                         Washington, DC 20530‐0001
Core Parties                     US Attorney For Delaware                Attn: David C Weiss                        302‐573‐6220 usade.ecfbankruptcy@usdoj.gov   First Class Mail and Email
                                                                         1007 Orange St, Ste 700
                                                                         P.O. Box 2046
                                                                         Wilmington, DE 19899‐2046
Core Parties                     Wachtell, Lipton, Rosen & Katz          Attn: Richard Mason                        212‐403‐2252 rgmason@wlrk..com               First Class Mail and Email
                                                                         Attn: Douglas Mayer                                     dkmayer@wlrk.com
                                                                         Attn: Joseph C. Celentino                               jcccelentino@wlrk.com
                                                                         51 W 52nd St
                                                                         New York, NY 10019
NOA ‐ Sequoia Council of Boy     Wanger Jones Helsley, PC                Attn: Riley C. Walter                                   rwalter@wjhattorneys.com        Email
Scouts, Inc.                                                             265 E. River Park Circle, Suite 310
                                                                         Fresno, CA 93720
NOA ‐ Counsel for JPMorgan Chase Womble Bond Dickinson (US) LLP          Attn: Matthew Ward                         302‐252‐4330 matthew.ward@wbd‐us.com         Email
Bank, National Association                                               Attn: Morgan Patterson                                  morgan.patterson@wbd‐us.com
                                                                         1313 N Market St, Ste 1200
                                                                         Wilmington, DE 19801
Core Parties                     Young Conaway Stargatt & Taylor         Attn: James L. Patton, Jr                  302‐576‐3325 jpatton@ycst.com                First Class Mail and Email
                                                                         Attn: Robert Brady                                      rbrady@ycst.com
                                                                         Attn: Edwin Harron                                      eharron@ycst.com
                                                                         Rodney Square
                                                                         1000 N King St
                                                                         Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                Page 3 of 3
Case 20-10343-LSS   Doc 105   Filed 02/24/20   Page 8 of 25




                    EXHIBIT B
                                                  Case 20-10343-LSS        Doc 105          Filed 02/24/20      Page 9 of 25


                                                                                  Exhibit B
                                                                               Banks Service List
                                                                           Served via First Class Mail

                         Name                                   Address1                      Address2                            Address3                     Address4
Banco Popular                                 President/Legal Department     209 Avenida Ponce De Leon          San Juan, PR 918
Bank Of America                               Jake Thomas                    901 Main St, Ste 1100              Dallas, TX 75202
Blackrock                                     President/Legal Department     P.O. Box 9889                      Providence, RI 02940‐8089
Charles Schwab                                Aaron Won                      7401 Wisconsin Ave, Ste 100        Bethesda, MD 20814
CIBC ‐ First Caribbean Bank                   Iris Henchell                  P.O. Box Ab‐20401                  Great Abaco Island, Marsh Harbour   Bahamas
Federated Bank                                Jonathan Lipinski              1001 Liberty Ave                   Pittsburgh, PA 15222
Fidelity Investments                          President/Legal Department     100 Crosby Pkwy                    Covington, KY 41015
Fifth Third Bank                              Lora Joyce                     P.O. Box 630900                    Cincinnati, OH 45263‐0900
First Bank ‐ Virgin Islands                   Delores Velasquez              P.O. Box 100                       Christiansted, VI 00821‐0100
First State Bank                              President/Legal Department     1201 Simonton St                   Key West, FL 33040
First State Bank                              President/Legal Department     P.O. Box 1579                      Key West, FL 33040
Goldman Sachs                                 Dallas Mildfelt                71 S Wacker Dr, Suite 500          Chicago, IL 60606‐4673
Inbank                                        Shirley Hooper                 31062 Hwy 64                       Cimarron, NM 87714
Jpmorgan Chase                                William Kincaid                2200 Ross Ave, 8th Fl              Mail Code Tx1‐2939                  Dallas, TX 75201‐2787
Merrill Lynch, Pierce, Fenner & Smith, Inc.   Tracy Shelton                  One Cowboys Way, Ste 400           Frisco, TX 75034
Northern Trust                                President/Legal Department     50 S La Salle St                   Chicago, IL 60603
Pnc Bank                                      President/Legal Department     P.O. Box 609                       Pittsburgh, PA 15230‐9738
Rbc Bank                                      Ramiro Matias                  P.O. Box Bag Service 2650          Calgary, AB T2P 2M7                 Canada
Regions Bank                                  Stephanie Perryman             1111 W Mockingbird Ln              Dallas, TX 75247
Scotiabank                                    Ruth Martelly                  Bns Charlotte Amalie Br0           P.O. Box 420                        Charlotte Amalie, VI 802
State Street Bank                             Ms. Kristine Gusz              100 Plaza One, Ms Jcy03‐0407       Jersey City, NJ 7311
Td Bank                                       President/Legal Department     P.O. Box 1377                      Lewiston, ME 04243‐1377
Us Bank                                       President/Legal Department     P.O. Box 1800                      St Paul, MN 55101‐0800
Wells Fargo                                   Nicholas London                1445 Ross Ave, 23rd Fl, Ste 2314   Dallas, TX 75202
Wells Fargo                                   Shirley Hooper                 31062 Hwy 64                       Cimarron, NM 87714




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                  Page 1 of 1
Case 20-10343-LSS   Doc 105   Filed 02/24/20   Page 10 of 25




                     EXHIBIT C
                                          Case 20-10343-LSS             Doc 105          Filed 02/24/20          Page 11 of 25


                                                                                Exhibit C
                                                                       Taxing Authorities Service List
                                                                         Served via First Class Mail

                        Name                                                                               Address
Acadia Parish School Board             Sales & Use Tax Dept                P.O. Drawer 309                           Crowley, LA 70527‐0309
Alabama Attorney Generals Office       Consumer Protection                 P.O. Box 300152                           Montgomery, AL 36130
Alabama Securities Commission          President/Legal Department          P.O. Box 304700                           Montgomery, AL 36130‐4700
Allen Parish School Board              President/Legal Department          P O Drawer 190                            Oberlin, LA 70655
Annual Reports‐Corp Div                President/Legal Department          1300 W Washington                         Phoenix, AZ 85007‐2929
Arizona Dept Of Revenue                President/Legal Department          P.O. Box 29009                            Phoenix, AZ 85038
Arkansas Dept Of Finance               President/Legal Department          P.O. Box 9941 (Wh)                        Little Rock, AR 72203‐9941
Ascension Parish Sales Tax Authority   President/Legal Department          P.O. Box 1718                             Gonzales, LA 70707‐1718
Assumption Parish                      Sales and Use Tax Dept              P.O. Drawer 920                           Napoleonville, LA 70390
Avoyelles Parish School Board          Sales & Use Tax Dept                201 Tunica Dr W                           Marksville, LA 71351‐2603
Beauregard Parish Sales Tax            President/Legal Department          122 S Stewart St                          Deridder, LA 70634
Bienville Parish                       Sales & Use Tax Commission          P.O. Box 746                              Arcadia, LA 71001
Bossier City ‐ Parish                  Sales and Use Tax Div               P.O. Box 5337                             Bossier City, LA 71171‐5337
Caddo Shreveport Sales                 and Use Tax Commission              P.O. Box 104                              Shreveport, LA 71161‐0104
Calcasieu Parish School Board          Sales Tax Dept                      P.O. Box 3227                             Lake Charles, LA 70602‐3227
Caldwell Parish School Board           Sales Tax Dept                      P.O. Box 280                              Vidalia, LA 71373‐0250
California Deparment Of Justice        President/Legal Department          P.O. Box 903447                           Sacramento, CA 94203‐4470
California Franchise Tax Board         President/Legal Department          Exempt Organizations, Unit Ms F120        P.O. Box 1286                     Rancho Cordova, CA 95741
Canada Revenue Agency                  Legal Department                    102A‐2204 Walkley Rd                      Ottawa, ON K1A 1A8                Canada
Canon City ‐ Sales Tax Division        President/Legal Department          128 Main St                               P.O. Box 1460                     Canon City, CO 81215‐1460
Capitol Corporate Services Inc         President/Legal Department          P.O. Box 1831                             Austin, TX 78767
Catahoula Parish School Board          President/Legal Department          P.O. Box 250                              Vidalia, LA 71313‐0250
Charleston County                      President/Legal Department          4045 Bridge View Dr                       North Charleston, SC 29405‐7464
City Of Anaheim                        President/Legal Department          P.O. Box 61042                            Anaheim, CA 92803‐6142
City Of Aniak                          President/Legal Department          P.O. Box 189                              Aniak, AK 99557
City Of Bethel                         Finance Dept/Accts Rcvbl            P.O. Box 388                              Bethel, AK 99559
City Of Canon City                     President/Legal Department          128 Main St                               P.O. Box 1460                     Canon City, CO 81215‐1460
City Of Central                        President/Legal Department          P.O. Box 249                              Central City, CO 80427
City Of Charlotte                      President/Legal Department          P.O. Box 31032                            Charlotte, NC 28231‐1032
City Of Chicago ‐ Dept. Of Revenue     President/Legal Department          121 N Lasalle St, Rm 107                  Chicago, IL 60680‐4956
City Of Colorado Springs               President/Legal Department          P.O. Box 2408                             Colorado Springs, CO 80901
City Of Columbus                       President/Legal Department          Inspections & Code                        420 10th St 2nd Fl                Columbus, GA 31901
City Of Cordova                        President/Legal Department          P.O. Box 1210                             Cordova, AK 99574
City Of Craig Alaska                   President/Legal Department          P.O. Box 725                              Craig, AK 99921
City Of Davenport                      Business Licensing                  226 W 4th St                              Davenport, IA 52801
City Of Des Peres                      President/Legal Department          12325 Manchester Rd                       Des Peres, MO 63131
City Of Detroit                        Environmental Health & Safety       3245 E Jefferson Ave, Ste 100             Detroit, MI 48207‐4222
City Of Dillingham Alaska              President/Legal Department          P.O. Box 889                              Dillingham, AK 99576
City Of Englewood                      President/Legal Department          P.O. Box 2900                             Sales Tax                         Englewood, CO 80150‐2900
City Of Evans Colorado                 President/Legal Department          1100 37th St                              Evans, CO 80620



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                Page 1 of 9
                                             Case 20-10343-LSS            Doc 105          Filed 02/24/20        Page 12 of 25


                                                                                  Exhibit C
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail

                        Name                                                                               Address
City Of Fort Yukon                        President/Legal Department         P.O. Box 269                            Fort Yukon, AK 99740
City Of Foster City                       President/Legal Department         610 Foster City Blvd                    Foster City, CA 94404
City Of Glendale‐Tax Administration       President/Legal Department         950 S Birch St                          Glendale, CO 80246
City Of Glenwood Springs                  President/Legal Department         101 W 8th St                            Glenwood Springs, CO 81601
City Of Golden                            President/Legal Department         911 10th St                             Golden, CO 80401
City Of Grand Junction Finance            President/Legal Department         250 N 5th St                            Grand Junction, CO 81501
City Of Greenwood Village                 President/Legal Department         6060 S Quebec St                        Greenwood Village, CO 80111
City Of Gustavus                          President/Legal Department         P.O. Box 1                              Gustavus, AK 99829
City Of Homer                             President/Legal Department         491 E Pioneer Ave                       Homer, AK 99603
City Of Hoonah Alaska                     President/Legal Department         300 Front St                            P.O. Box 360                  Hoonah, AK 99829
City Of Kake                              President/Legal Department         P.O. Box 500                            Kake, AK 99830
City Of Kansas City Missouri              Finance Dept Revenue Div           P.O. Box 15623                          Kansas City, MO 64106‐0623
City Of Ketchikan Gateway                 President/Legal Department         1900 1st Ave                            Ketchikan, AK 99901
City Of Kiana                             President/Legal Department         P.O. Box 150                            Kiana, AK 99868
City Of Klawock                           President/Legal Department         P.O. Box 469                            Klawock, AK 99925
City Of Knoxville                         Revenue Office                     P.O. Box 15001                          Knoxville, TN 37901‐5001
City Of Kodiak                            President/Legal Department         710 Mill Bay Rd, Rm 213                 Kodiak, AK 99615
City Of La Junta                          President/Legal Department         601 Colorado Ave                        P.O. Box 489                  La Junta, CO 81050
City Of Lafayette                         President/Legal Department         1290 S Public Rd                        Lafayette, CO 80026
City Of Lakewood                          Revenue Div                        P.O. Box 261450                         Lakewood, CO 80226‐9450
City Of Longmont                          President/Legal Department         Civic Center Complex                    350 Kimbark St                Longmont, CO 80501
City Of Loveland                          President/Legal Department         500 E 3rd St                            Loveland, CO 80537
City Of Melbourne                         Revenue Div                        900 E Strawbridge Ave                   Melbourne, FL 32901
City Of Montclair                         President/Legal Department         5111 Benito St                          Montclair, CA 91763
City Of Nome                              President/Legal Department         P.O. Box 281                            Nome, AK 99762
City Of North Pole                        President/Legal Department         125 Snowman Ln                          North Pole, AK 99705
City Of Northglenn ‐ Sales Tax Division   President/Legal Department         11701 Community Center Dr               Northglenn, CO 80233‐1001
City Of Palmer                            President/Legal Department         231 W Evergreen Ave                     Palmer, AK 99645
City Of Pasadena                          President/Legal Department         100 N Garfield Ave                      Pasadena, CA 91101
City Of Petersburg                        President/Legal Department         P.O. Box 329                            Petersburg, AK 99833
City Of Pueblo                            Finance Dept/Sales Tax Div         1 City Hall Pl                          Pueblo, CO 81003
City Of Redlands                          Office of the City Treasurer       35 Cajon St, Ste 15B                    Redlands, CA 92373‐1505
City Of Rifle                             President/Legal Department         202 Railroad Ave                        Rifle, CO 81650
City Of Sacramento                        President/Legal Department         City Hall                               915 I St, Rm 104              Sacramento, CA 95814‐2616
City Of Salinas                           Finance Dept                       200 Lincoln Ave                         Salinas, CA 93901‐2639
City Of Santa Ana                         Business Tax Section (M‐15)        P.O. Box 1964                           Santa Ana, CA 92702
City Of Savoonga                          President/Legal Department         P.O. Box 40                             Savoonga, AK 99769
City Of Seattle                           President/Legal Department         P.O. Box 34904                          Seattle, WA 98124‐1904
City Of Seattle                           Revenue and Consumer Affairs       P.O. Box 34904                          Seattle, WA 98124‐1907
City Of Sheridan                          President/Legal Department         4101 S Federal Blvd                     Sheridan, CO 80110



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                  Page 2 of 9
                                          Case 20-10343-LSS                  Doc 105          Filed 02/24/20          Page 13 of 25


                                                                                     Exhibit C
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail

                        Name                                                                                    Address
City Of Sitka                          President/Legal Department               100 Lincoln St                            Sitka, AK 98835
City Of Spokane                        Office of the City Treasurer             808 W Spokane Falls Blvd                  Spokane, WA 99201‐3336
City Of St. Mary'S                     President/Legal Department               P.O. Box 209                              Saint Marys, AK 99658
City Of Steamboat Springs              President/Legal Department               P.O. Box 772869                           Steamboat Springs, CO 80477‐2869
City Of Steamboat Springs              President/Legal Department               P.O. Box 775088                           Steamboat Springs, CO 80477
City Of Tacoma                         Finance Dept/Tax & License Div           733 Market St, Rm 21                      Tacoma, WA 98402‐3770
City Of Tacoma                         President/Legal Department               733 Market St, Rm 201                     Tacoma, WA 98402‐3370
City Of Thorne Bay                     President/Legal Department               P.O. Box 19110                            Thorne Bay, AK 99919
City Of Unalaska                       President/Legal Department               P.O. Box 610                              Unalaska, AK 99685
City Of Walker                         President/Legal Department               4243 Remembrance Rd Nw                    Walker, MI 49534
City Of Wasilla                        President/Legal Department               290 E Herning Ave                         Wasilla, AK 99654
City Of Woburn                         Office of the City Clerk                 10 Common St, City Hall                   Woburn, MA 1801
City Of Wrangell                       President/Legal Department               P.O. Box 531                              Wrangell, AK 99929
City Recorder                          President/Legal Department               P.O. Box 2227                             Johnson City, TN 37605‐2227
City/Borough Of Juneau                 President/Legal Department               115 S Seward                              Sales Tax Dept                     Juneau, AK 99801
Clairborne Parish Sales                and Use Tax Dept                         P.O. Box 600                              Homer, LA 71040‐0600
Colfax County Clerk                    President/Legal Department               P.O. Box 159                              Raton, NM 87740
Collin County Tax Assessor Collector   Kenneth L Maun                           P.O. Box 8046                             Mckinney, TX 75070‐8046
Colorado Dept Of Revenue               President/Legal Department               1375 Sherman St                           Denver, CO 80261‐0009
Colorado Secretary Of State            President/Legal Department               1700 Broadway, Ste 200                    Denver, CO 80290
Commonwealth Of Massachusetts          Dept of Attorney General                 Division of Public Charities              Boston, MA 02108‐1698
Commonwealth Of Massachusetts          Dept of Public Health                    305 S St                                  Jamaica Plain, MA 02130‐3597
Commonwealth Of Massachusetts          Secretary of the Commonwealth            One Ashburton Pl, Rm 1717                 Boston, MA 02108‐1512
Commonwealth Of Pennsylvania           Bureau of Charitable Organizations       207 N Office Building                     Harrisburg, PA 17120
Commonwealth Of Pennsylvania           Dept of Revenue                          Dept. 280414                              Harrisburg, PA 17128‐0414
Commonwealth Of Puerto Rico            Dept of Labor & Human Resources          Bureau of Employment Security             San Juan, PR 00919‐1020
Commonwealth Of Virginia               President/Legal Department               P.O. Box 1197                             Richmond, VA 23218‐1197
Concordia Parish School Board          Sales Tax Dept                           P.O. Box 160                              Vidalia, LA 71373‐0160
Connecticut Public Charity Unit        President/Legal Department               450 Columbus Blvd, #801                   Hartford, CT 6103
Connecticut Secretary Of State         President/Legal Department               30 Trinity St                             Hartford, CT 6106
County Of Orange                       Sealer of Weights & Measures             222 E Bristol Ln                          Orange, CA 92865‐2714
Dc Government                          President/Legal Department               1101 4th St, Ste 270 W                    Washington, DC 20024
Dc Treasurer                           Dept of Finance & Revenue                P.O. Box 679                              Washington, DC 20044
Delaware Division Of Revenue           President/Legal Department               P.O. Box 8750                             Wilmington, DE 19899‐8750
Delaware Secretary Of State            Div of Corps                             P.O. Box 5509                             Binghamton, NY 13902‐5509
Denton County Tax Assessor Collector   Tax Assessor/Collector                   P.O. Box 90223                            Denton, TX 76202‐5223
Departamento De Finanzaz               Municipio Autonomo De Guaynabo           Apartado 71370                            Guaynabo, PR 970
Department Of Finance Bureau           President/Legal Department               Of Revenue, Rm 1W09                       City Hall 1300 Perdido St          New Orleans, LA 70112‐2114
Department Of Labor                    President/Legal Department               200 Constitution Ave Nw                   Washington, DC 20210
Department Of The Treasury             President/Legal Department               Internal Revenue Service                  Ogden, UT 84201‐0009



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                     Page 3 of 9
                                                 Case 20-10343-LSS                   Doc 105          Filed 02/24/20            Page 14 of 25


                                                                                             Exhibit C
                                                                                    Taxing Authorities Service List
                                                                                      Served via First Class Mail

                         Name                                                                                             Address
Dept. Of Consumer & Regulatory Affairs        President/Legal Department                1100 4th St Sw, 4th Fl                      Washington, DC 20024‐4471
Desoto Parish Sales                           and Use Tax Commission                    P.O. Box 471                                Mansfield, LA 71052‐0471
District Of Columbia                          President/Legal Department                1101 4th St, Sw, Ste 270 W                  Washington, DC 20024
Division Of Public Health                     President/Legal Department                Jesse Copper Building                       417 Federal St                      Dover, DE 19901‐4523
Duval County Tax Collector                    Occupational License Dept                 231 E Forsyth St ‐, Rm 130                  Jacksonville, FL 32202‐3370
East Carroll Parish School Board              President/Legal Department                East Carroll Parish                         P.O. Box 130                        Vidalia, LA 71373
East Felician Parish                          Sales Tax Dept                            P.O. Box 397                                Clinton, LA 70722‐0397
East Feliciana Parish                         Sales Tax Dept                            P.O. Box 397                                Clinton, LA 70722‐0397
Ector County Appraisal District               President/Legal Department                1301 E 8th St                               Odessa, TX 79761‐4703
Escambria County Tax Collector                President/Legal Department                P.O. Box 1312                               Pensacola, FL 32591
Evangeline Parish                             Sales/Use Tax Commission                  115 S W Railroad                            Ville Platte, LA 70586
False Alarm Reduction Unit                    President/Legal Department                4100 Chain Bridge Rd                        Fairfax, VA 22030
Florida Department Of Revenue                 President/Legal Department                5050 W Tennessee                            Tallahassee, FL 32399‐0120
Florida Department Of State                   Div of Corps                              P.O. Box 1500                               Tallahassee, FL 32302‐1500
Florida Dept Of Agri & Consumer Svcs          President/Legal Department                P.O. Box 6700                               Tallahassee, FL 32314‐6700
Florida Dept. Of State                        Div of Corp/Fictitious Name Registr       P.O. Box 1300                               Tallahassee, FL 32302‐1300
Forsyth County Tax Collector                  President/Legal Department                P.O. Box 82                                 Winston‐Salem, NC 27102‐0082
Franklin Parish School Board                  Sales and Use Tax Dept                    P.O. Drawer 710                             Winnsboro, LA 71295
Fred Sisk Knox County Trustee                 President/Legal Department                P.O. Box 70                                 Knoxville, TN 37901
Georgia Secretary Of State                    President/Legal Department                P.O. Box 23038                              Columbus, GA 31902‐3038
Georgia Secretary Of State                    Securities & Charities Div                2 Mlk Jr Dr Se, Ste 317 W Tower             Atlanta, GA 30334
Grant Parish School Board                     Sales Tax Dept                            P.O. Box 208                                Colfax, LA 71417‐0208
Haines Borough                                President/Legal Department                P.O. Box 1209                               Haines, AK 99827
Harris County Sheriff’S Office Alarm Detail   President/Legal Department                1200 Baker St                               Houston, TX 77002
Iberia Parish School Board                    Sales Tax Dept                            P.O. Box 9770                               New Iberia, LA 70562‐9770
Illinois Charity Bureau Fund                  Attn: Annual Report Section               Charitable Trust Fund                       100 W Randolph St, 11th Fl          Chicago, IL 60601‐3175
Illinois Department Of Revenue                Retailers Occupation Tax                  Springfield, IL 62796‐0001                  Springfield, IL 62796‐0001
Illinois Secretary Of State                   Dept of Business Services                 501 S 2nd St ‐ 3rd Fl                       Springfield, IL 62756
Internal Revenue Service                      President/Legal Department                Tax Forms and Publications                  1111 Constitution Ave NW, Ir‐6526   Washington, DC 20224
Iowa Dept. Of Revenue And Finance             President/Legal Department                P.O. Box 10412                              Des Moines, IA 50306‐0412
Jackson Parish Sales Tax Collection           President/Legal Department                102 4th St                                  Jonesboro, LA 71251
Jefferson Davis Parish School                 Board Sales Tax Dept                      P.O. Box 1161                               Jennings, LA 70004‐0627
Jefferson Parish Sheriff'S Office             President/Legal Department                P.O. Box 248                                Gretna, LA 70054‐0248
Jefferson Parish Tax Collector                Property Tax Div                          P.O. Box 130                                Gretna, LA 70054‐0130
Kansas Department Of Revenue                  Dir of Taxation                           Topeka, KS 66625‐0001                       Topeka, KS 66625‐0001
Kansas Secretary Of State                     President/Legal Department                First Fl Memorial Hall                      120 SW 10th Ave                     Topeka, KS 66612‐1594
Kansas Secretary Of State                     President/Legal Department                120 SW 10th Ave                             Topeka, KS 66612
Kenai Peninsula Borough                       President/Legal Department                144 N Binkley St                            Soldotna, AK 99669
Kentucky Secretary Of State                   President/Legal Department                700 Capital Ave, Ste 152                    Frankfort, KY 40601
Kentucky State Treasurer                      Dept of Revenue                           Frankfort, KY 40601



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                             Page 4 of 9
                                            Case 20-10343-LSS                     Doc 105          Filed 02/24/20        Page 15 of 25


                                                                                          Exhibit C
                                                                                 Taxing Authorities Service List
                                                                                   Served via First Class Mail

                         Name                                                                                      Address
Lafayette Parish School Board            Sales Tax Div                               P.O. Box 3883                           Lafayette, LA 70502‐3883
Lafourche Parish School Board            Sales Tax Dept                              P.O. Box 997                            Thibodeaux, LA 70302‐0997
Lasalle Parish Sales Tax                 President/Legal Department                  P.O. Box 190                            Vidalia, LA 71373
Lincoln Parish                           Sales & Use Tax Commission                  P.O. Box 863                            Ruston, LA 71273‐0863
Livingston Parish School Board           President/Legal Department                  P.O. Box 1030                           Livingston, LA 70754‐1030
Los Angeles County Tax Collector         President/Legal Department                  P.O. Box 54027                          Los Angeles, CA 90054‐0027
Louisiana Dept Of Justice                President/Legal Department                  1885 N 3rd St, 4th Fl                   Baton Rouge, LA 70802‐5146
Louisiana Dept Of Revenue And Taxation   President/Legal Department                  P.O. Box 91017                          Baton Rouge, LA 70821‐9017
Louisiana Secretary Of State             Commercial Div                              P.O. Box 94125                          Baton Rouge, LA 70804‐9125
Macon‐Bibb County                        President/Legal Department                  200 Cherry St, Ste 202                  Macon, GA 31201
Madison Parish School Board              Sales Tax Dept                              P.O. Box 1620                           Tallulah, LA 71284‐1620
Maine Revenue Services                   Sales & Use Tax Div                         P.O. Box 9112                           Augusta, ME 04332‐9112
Maine Secretary Of State                 President/Legal Department                  101 State House Station                 Augusta, ME 04333‐0101
Maricopa County Treasurer                President/Legal Department                  P.O. Box 52133                          Phoenix, AZ 85072‐2133
Marlboro Township                        President/Legal Department                  1979 Township Dr                        Marlboro, NJ 07746‐2299
Mass Dor (Dept Of Revenue)               President/Legal Department                  P.O. Box 7038                           Boston, MA 02204‐7038
Massachusetts Dept Of Revenue            President/Legal Department                  P.O. Box 7067                           Boston, MA 2204
Md Secretary Of State                    President/Legal Department                  State House                             Annapolis, MD 21401
Michigan Dept Of Treasury                President/Legal Department                  Department 77802                        Detroit, MI 48277‐0802
Minister Of Finance ‐ Manitoba           Legal Department                            101‐401 York Avenue                     Winipeg, MB R3C 0P8           Canada
Minnesota Dept Of Revenue                President/Legal Department                  P.O. Box 64622                          St Paul, MN 55164‐0622
Montana Secretary Of State               President/Legal Department                  P.O. Box 202801                         Helena, MT 59620‐2801
Monterey County Tax Collector            President/Legal Department                  P.O. Box 891                            Salinas, CA 93902‐0891
Montgomery County                        President/Legal Department                  255 Rockvile Pike, Ste L‐15             Rockville, MD 20850
Morehouse Sales & Use Tax Commission     President/Legal Department                  P.O. Box 672                            Bastrop, LA 71221‐0672
Mpca                                     Minnesota Pollution Control Agency          P.O. Box 64893                          St Paul, MN 55164‐0893
Ms Secretary Of State                    President/Legal Department                  125 S Congress St                       Jackson, MS 39201
Municipality Of Skagway                  President/Legal Department                  700 Spring St                           Skagway, AK 99840
Napa County Tax Collector                President/Legal Department                  1195 3rd St, Ste 108                    Napa, CA 94559‐3050
Natchitoches Tax Commission              President/Legal Department                  P.O. Box 639                            Natchitoches, LA 71458‐0639
Nc Department Of Revenue                 President/Legal Department                  P.O. Box 25000                          Raleigh, NC 27640‐0150
Nebraska Dept Of Revenue                 President/Legal Department                  P.O. Box 94818                          Lincoln, NE 68509‐4818
Nebraska Dept Of Revenue                 President/Legal Department                  P.O. Box 98923                          Lincoln, NE 68509‐8923
Nevada Secretary Of State                President/Legal Department                  202 N Carson St                         Carson City, NV 89701‐4201
New Mexico Secretary Of State            President/Legal Department                  325 Don Gaspar, Ste 300                 Santa Fe, NM 87501
New Mexico Taxation & Revenue Dept       Corporate Income & Franchise Tax            P.O. Box 25127                          Santa Fe, NM 87504‐5127
New York Sales Tax Bureau                Cen Returns Proc Unit                       P.O. Box 894                            New York, NY 10005
New York State Corporation Tax           Corp Tax Processing                         W A Harriman Campus                     Albany, NY 12227
New York State Dept Of Law               Charities Bureau‐Registration Section       120 Broadway                            New York, NY 10271
Nj Division Of Consumer Affairs          President/Legal Department                  P.O. Box 45021                          Newark, NJ 07101‐8002



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                          Page 5 of 9
                                            Case 20-10343-LSS                 Doc 105          Filed 02/24/20          Page 16 of 25


                                                                                      Exhibit C
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail

                        Name                                                                                     Address
Nm Taxation & Revenue Dept               President/Legal Department              P.O. Box 25123                            Santa Fe, NM 87504‐5123
Nmda Bureau Of Pesticide Mgmt            Msc 3Aq                                 P.O. Box 30005                            Las Cruces, NM 88003‐8005
North Carolina Secretary Of State        Charitable Solicitation Licensing       P.O. Box 29622                            Raleigh, NC 27626‐0622
North Dakota Secretary Of State          President/Legal Department              600 E Blvd Ave, Dept 108                  Bismarck, ND 58505‐0500
Nv Stmt Of Business Publication          Nevada Legal Press                      101 N Carson St, Ste 3                    Carson City, NV 89701
Office Of Insurance Commissioner         President/Legal Department              5000 Capitol Blvd                         Tumwater, WA 98501
Office Of State Tax Commissioner         President/Legal Department              State Capitol                             600 E Blvd Ave, Dept 127        Bismark, ND 58505‐0553
Office Of The Attorney General           Registry of Charitable Trusts           P.O. Box 903447                           Sacramento, CA 94203‐4470
Ohio Attorney General                    President/Legal Department              30 E Broad St, 14th Fl                    Columbus, OH 43215
Ohio Secretary Of State                  President/Legal Department              P.O. Box 788                              Columbus, OH 43216
Ohio Treasurer Of State                  President/Legal Department              P.O. Box 16560                            Columbus, OH 43216‐6560
Oklahoma Secretary Of State              President/Legal Department              2300 N Lincoln 101                        Oklahoma City, OK 73105‐4897
Oklahoma State Dept. Of Health           President/Legal Department              1000 NE 10Th                              Oklahoma City, OK 73117‐1299
Oklahoma Tax Commission                  President/Legal Department              P.O. Box 26930                            Oklahoma City, OK 73126‐0930
Orange County Tax Collector              President/Legal Department              P.O. Box 1438                             Santa Ana, CA 92702
Oregon Dept Of Justice                   President/Legal Department              100 SW Market St                          Portland, OR 97201‐5702
Oregon Secretary Of State                Corps Div                               P.O. Box 4353                             Portland, OR 97208‐4353
Pa Dept Of Labor & Industry              Bedding and Upholstery Section          651 Boas ‐, Rm 1623                       Harrisburg, PA 17121
Parish Of East Baton Rouge               Sales Tax Dept                          P.O. Box 2590                             Baton Rouge, LA 70821‐2590
Parish Of Iberville                      President/Legal Department              P.O. Box 355                              Plaquemine, LA 70765‐0355
Parish Of St Bernard                     President/Legal Department              P.O. Box 168                              Chalmette, LA 70044
Parish Of Terrebonne                     Sales Tax Fund                          P.O. Box 670                              Houma, LA 70361‐0670
Plaquemines Parish                       Sales Tax Div                           7163 Hwy 39, Ste 105                      Braithwaite, LA 70040‐2262
Point Coupee Parish Sales Tax            President/Legal Department              P.O. Box 290                              New Rds, LA 70760‐0290
Portland Police Alarm Administration     President/Legal Department              P.O. Box 1867                             Portland, OR 97207
Puerto Rico Department Of The Treasury   President/Legal Department              P.O. Box 9022501                          San Juan, PR 00902‐2501
Raleigh County Sheriff                   President/Legal Department              215 Main St                               Beckley, WV 25801‐4612
Rapides Parish                           Sales & Use Tax Dept                    P.O. Box 671                              Alexandria, LA 71309‐0671
Red River Tax Agency                     President/Legal Department              P.O. Box 570                              Coushatta, LA 71019‐0570
Richland Parish                          Tax Commission                          P.O. Box 688                              Rayville, LA 71269‐0688
Sabine Parish                            Sales & Use Tax Commission              P.O. Box 249                              Many, LA 71449‐0249
Sacramento County                        Unsecured Tax Unit                      P.O. Box 508                              Sacramento, CA 95812‐0508
Sales And Use Tax Office                 St John the Baptist Parish              P.O. Box 432                              Reserve, LA 70084
San Diego Police Dept                    President/Legal Department              202 C. St                                 San Diego, CA 92101
Sbc Tax Collector                        President/Legal Department              172 W 3rd St, 1st Fl                      San Bernardino, CA 92415‐0360
Sd Secretary Of State                    President/Legal Department              Capitol Building                          500 E Capitol Ave, Ste 204      Pierre, SD 57501‐5070
Secretary Of State                       Business Entities Filing Unit           P.O. Box 944260                           Sacramento, CA 94244‐2260
Secretary Of State ‐ Nd                  President/Legal Department              600 E Boulevard Ave, Dept 108             Bismark, ND 58505‐0500
Secretary Of State Of Rhode Island       Corps Div                               100 N Main St                             Providence, RI 02903‐1335
Shelby County Trustee‐ David Lenor       President/Legal Department              P.O. Box 2751                             Memphis, TN 38101‐2751



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                      Page 6 of 9
                                              Case 20-10343-LSS                      Doc 105          Filed 02/24/20             Page 17 of 25


                                                                                             Exhibit C
                                                                                    Taxing Authorities Service List
                                                                                      Served via First Class Mail

                        Name                                                                                               Address
Sheriff Of Fayette County                  President/Legal Department                   P.O. Box 509                                 Fayetteville, WV 25840
Sleep Products Section, Ncda&Cs            President/Legal Department                   1090 Mail Service Center                     Raleigh, NC 27699‐1090
South Carolina Department Of Revenue       Sales Tax Return                             Columbia, SC 29214‐0101                      Columbia, SC 29214‐0101
South Carolina Secretary Of State          President/Legal Department                   Atnn: Sc Secretary of States Office          1205 Pendleton St, Ste 525   Columbia, SC 29201
South Dakota Dept Of Revenue               President/Legal Department                   P.O. Box 5055                                Sioux Falls, SD 57117‐5055
South Ogden City                           President/Legal Department                   3950 Adams Ave, Ste 1                        South Ogden, UT 84403
St Charles Parish School Board             Sales and Use Tax Dept                       P.O. Box 46                                  Luling, LA 70070
St Helena Parish Sheriff'S Offce           Sales Tax Dept                               P.O. Drawer 456                              Greensburg, LA 70441‐0456
St James Parish School Board               Sales & Use Tax Dept                         P.O. Box 368                                 Lutcher, LA 70071‐0368
St Landry Parish School Board              Sales & Use Tax Dept                         P.O. Box 1210                                Opelousas, LA 70571
St Louis County Collector Of Revenue       President/Legal Department                   41 S Central Ave                             St Louis, MO 63105
St Martin Parish School Board              Sales Tax Dept                               P.O. Box 1000                                Breaux Bridge, LA 70517
St Mary Parish                             Sales & Use Tax Dept                         P.O. Box 1142                                Morgan City, LA 70381‐1142
St Tammany Parish Sheriff'S Dpt            Sales Tax Dept                               P.O. Box 479                                 Covington, LA 70434‐0479
Stanislaus County Treasurer & Tax Coll     President/Legal Department                   1100 H St                                    P.O. Box 859                 Modesto, CA 95353‐0859
State Board Of Equalization                President/Legal Department                   California Sales Tax                         P.O. Box 863                 Sacramento, CA 95804
State Of Alaska                            President/Legal Department                   1031 W 4th Ave, Ste 200                      Anchorage, AK 99501‐1994
State Of Alaska                            President/Legal Department                   P.O. Box 11808                               Juneau, AK 99811
State Of California                        Dept of Insurance                            P.O. Box 1799                                Sacramento, CA 95812‐1799
State Of Connecticut                       Dept of Revenue Services                     P.O. Box 5030                                Hartford, CT 06102‐5030
State Of Delaware                          Div of Corps                                 P.O. Box 5509                                Binghamton, NY 13902‐5509
State Of Georgia                           Dept of Revenue                              P.O. Box 105296                              Atlanta, GA 30348
State Of Hawaii                            President/Legal Department                   P.O. Box 40                                  Honolulu, HI 96810
State Of Indiana                           President/Legal Department                   100 N Senate                                 Igcn, Rm N105                Indianapolis, IN 46204
State Of Maine                             President/Legal Department                   35 State House Station                       Augusta, ME 04333‐0035
State Of Maryland                          President/Legal Department                   P.O. Box 17405                               Baltimore, MD 21297‐1405
State Of Michigan                          President/Legal Department                   P.O. Box 30767                               Lansing, MI 48909
State Of Minnesota                         Attorney General‐Charities Div               445 Minnesota St, Ste 1200                   St Paul, MN 55101‐2130
State Of New Hampshire                     Attorney General Charitable Trust Unit       33 Capitol St                                Concord, NH 3301
State Of New Jesery                        Dept of Treasury ‐ Revenue Div               P.O. Box 302                                 Trenton, NJ 08646‐0302
State Of Nj‐Sales & Use Tax                President/Legal Department                   P.O. Box 999                                 Trenton, NJ 08646‐0999
State Of Rhode Island Division/ Taxation   President/Legal Department                   One Capitol Hill, Ste 36                     Providence, RI 02908‐5829
State Of Rhode Island General Treasurer    President/Legal Department                   John O Pastore Center                        1511 Pontiac Ave Bldg 69‐1   Cranston, RI 2920
State Of Tennessee                         President/Legal Department                   312 Rosa L Parks Ave, 8th Fl                 Nashville, TN 37243‐0308
State Of Utah                              President/Legal Department                   P.O. Box 146705                              Salt Lake City, UT 84114
State Of Washington Dept Of Revenue        President/Legal Department                   P.O. Box 34052                               Seattle, WA 98124‐1052
State Of Wisconsin                         Dept. of Financial Institutions              P.O. Box 7846                                Madison, WI 53707‐7846
State Of Wyoming                           Dept of Revenue                              Herschler Building                           Cheyenne, WY 82002‐0110
State Tax Commission                       President/Legal Department                   P.O. Box 960                                 Jackson, MS 39205‐0960
State Tax Commission Idaho                 President/Legal Department                   P.O. Box 83784                               Boise, ID 83707‐3784



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                             Page 7 of 9
                                               Case 20-10343-LSS                   Doc 105          Filed 02/24/20             Page 18 of 25


                                                                                           Exhibit C
                                                                                  Taxing Authorities Service List
                                                                                    Served via First Class Mail

                        Name                                                                                             Address
Tangipahoa Parish School System             Sales & Use Tax Div                       P.O. Box 159                                 Amite, LA 70422‐0159
Tarrant County Tax Assessor‐Collector       Tarrant Cnty Tax Assessor/Collector       100 E Weatherford                            Ft Worth, TX 76196‐0001
Tax Collector Monroe County Fl              Danise D. Henriquez Cfc                   P.O. Box 1129                                Key W, FL 33041‐1129
Taxation & Revenue Department               President/Legal Department                P.O. Box 123                                 Monroe, LA 71210‐0123
Taxation & Revenue Dept                     President/Legal Department                P.O. Box 2527                                Santa Fe, NM 87504‐2527
Tennessee Dept Of Revenue                   President/Legal Department                Andrew Jackson State Office Bldg             500 Deaderick St                     Nashville, TN 37242‐1399
Tensas Parish Police Jury                   Sales Tax Dept                            P.O. Box 430                                 Vidalia, LA 71373
Texas Secretary Of State                    Reports Unit                              P.O. Box 12028                               Austin, TX 78711‐2028
Texas State Comptroller                     Comptroller of Public Accounts            Capitol Station                              Austin, TX 78774‐0100
The City Of Cortez                          President/Legal Department                123 Roger Smith Ave                          Cortez, CO 81321
The City Of Edgewater                       President/Legal Department                1800 Harlan St                               Edgewater, CO 80214
Tn Secretary Of State                       President/Legal Department                State Capitol                                Nashville, TN 37243‐1102
Town Of Milton                              President/Legal Department                525 Canton Ave                               Milton, MA 2186
Town Of Mount Crested Butte                 President/Legal Department                P.O. Box 5800                                Mt Crested Butte, CO 81225
Town Of Ridgway                             President/Legal Department                201 N Railroad St                            P.O. Box 10                          Ridgway, CO 81432
Treasurer City Of Pittsburgh                Institution & Service Privilege Tax       P.O. Box 642163                              Pittsburgh, PA 15264‐2163
Treasurer City Of Roanoke                   President/Legal Department                P.O. Box 1451                                Roanoke, VA 24007
Treasurer Of Virginia                       Dept of Agriculture & Consumer Serv       102 Governor St, Lower Level                 Richmond, VA 23219
Treasurer State Of Connecticut              President/Legal Department                165 Capitol Ave                              Hartford, CT 6106
Treasurer State Of Ohio                     President/Legal Department                6606 Tussing Rd                              P.O. Box 4009                        Reynoldsburg, OH 43068‐9009
Treasurer, City Of Memphis                  President/Legal Department                P.O. Box 185                                 Memphis, TN 38101‐0185
Tx Periodic Report                          Texas Secretary of State                  P.O. Box 12887                               Austin, TX 78711‐2887
U.S. Customs And Border Protection          President/Legal Department                Ipl/Cbp Info Center                          1300 Pennslyvania Ave Nw; Ms: 1345   Washington, DC 20229
UDAF                                        President/Legal Department                350 N Redwood Rd                             P.O. Box 146500                      Salt Lake City, UT 84114‐6500
Union Parish                                Sales Tax Dept                            P.O. Box 545                                 Farmersville, LA 71241‐0545
United States Treasury                      President/Legal Department                2970 Market St                               Bln#3‐G23, 100                       Philadelphia, PA 19104‐5002
United States Treasury                      President/Legal Department                P.O. Box 149047                              Austin, TX 78714
Utah Dept Of Commerce                       President/Legal Department                160 E 300 S                                  Salt Lake City, UT 84114‐6704
VDH ‐ Bedding                               President/Legal Department                P.O. Box 2448, Rm 521                        Richmond, VA 23218
Vermillion Parish School Board              Sales Tax Div                             Drawer 520                                   Abbeville, LA 70511‐0520
Vermont Department Of Taxes                 President/Legal Department                P.O. Box 547                                 Montpelier, VT 05601‐0547
Vernon Parish School Board                  Sales Tax Dept                            117 Belview Rd                               Leesville, LA 71446‐2902
Village Of Arlington Heights                President/Legal Department                P.O. Box 215                                 Jonesborough, IN 37659
Village Of La Grange                        President/Legal Department                53 S La Grange Rd                            La Grange, IL 60525
Virgin Islands Bureau Of Internal Revenue   President/Legal Department                6115 Estate Smith Bay, Ste 225               St Thomas, VI 00802‐1332
Washington County Trustee                   President/Legal Department                P.O. Box 215                                 Jonesborough, TN 37659
Washington Office Of Insurance              President/Legal Department                P.O. Box 40256                               Olympia, WA 98504
Washington Parish                           Sales Tax Dept                            P.O. Box 508                                 Franklinton, LA 70438
Washington Secretary Of State               President/Legal Department                801 Capital Way S                            Olympia, WA 98501‐1226
Webster Parish School Board                 Sales Tax Dept                            P.O. Box 357                                 Minden, LA 71058‐0357



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                           Page 8 of 9
                                       Case 20-10343-LSS          Doc 105          Filed 02/24/20          Page 19 of 25


                                                                          Exhibit C
                                                                 Taxing Authorities Service List
                                                                   Served via First Class Mail

                        Name                                                                         Address
West Baton Rouge Parish             Sales Tax Dept                   P.O. Box 53                               Port Allen, LA 70767‐0053
West Carroll Parish School Board    Sales Tax Dept                   P.O. Box 1318                             Oak Grove, LA 71263‐1318
West Feliciana Parish School Bd     Sales Tax Dept                   P.O. Box 1910                             St Francisville, LA 70775‐1910
West Virginia Division Of Labor     President/Legal Department       1900 Kanawha Blvd E                       State Capitol Complex, Bldg 3, Rm 200   Charleston, WV 25305
West Virginia Secretary Of State    Business and Licensing Div       P.O. Box 40300                            Charleston, WV 25364
West Virginia State Tax Dept        Accounting Div                   P.O. Box 1667                             Charleston, WV 25326‐1667
Wi Dept Of Financial Institutions   Charitable Organizations         201 W Washington Ave, Ste 500             Madison, WI 53703
Winn Parish                         School Board                     P.O. Box 430                              Winnfield, LA 71483‐0430
Wisconsin Department Of Revenue     President/Legal Department       P.O. Box 93389                            Milwaukee, WI 53293‐0389
Wv Secretary Of State               President/Legal Department       1615 E Washington St                      Charleston, WV 25311
Wyoming Secretary Of State          President/Legal Department       200 W 24th St, Rm 110                     Cheyenne, WY 82002




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                          Page 9 of 9
Case 20-10343-LSS   Doc 105   Filed 02/24/20   Page 20 of 25




                     EXHIBIT D
                                  Case 20-10343-LSS         Doc 105         Filed 02/24/20            Page 21 of 25


                                                                   Exhibit D
                                                               Utilities Service List
                                                            Served via First Class Mail

                       Name                                                                     Address
Aaf Hauling Inc                President/Legal Department     4694 El Llano Rd                            Las Vegas, NM 87701
Aaf Hauling Inc                President/Legal Department     P.O. Box 415                                Guadalupita, NM 87722‐0415
Advanced Disposal              President/Legal Department     Solid Waste Seast Inc                       P.O. Box 743019               Atlanta, GA 30374‐3019
Advanced Disposal              President/Legal Department     88005 Overseas Hwy, Suite 10‐189            Islamorada, FL 33036
Allstream Business Us Inc      President/Legal Department     Dba‐Allstream, Dba‐Integra Telecom, Dba‐    P.O. Box 2966                 Milwaukee, WI 53201‐2966
                                                              Electric Lightw
Allstream Business Us Inc      President/Legal Department     1201 Neast Lloyd Blvd, Suite 750            Portland, OR 97232
Allstream Business Us Inc      President/Legal Department     18110 SE 34th St, Bldg 1, Ste 100           Vancouver, WA 98683
Amerigas                       President/Legal Department     413 Greenbrier Valley Mall Dr               Lewisburg, WV 24901
Amerigas                       President/Legal Department     P.O. Box 105018                             Atlanta, GA 30348‐5018
Amerigas                       President/Legal Department     P.O. Box 371473                             Pittsburgh, PA 15250‐7473
Appalachian Power              President/Legal Department     1 Riverside Plaza                           Colombus, OH 43215‐2372
Appalachian Power              President/Legal Department     P.O. Box 371496                             Pittsburgh, PA 15250‐7496
Aspen Waste Systems, Inc       Aws Service Center             P.O. Box 3050                               Des Moines, IA 50316
Aspen Waste Systems, Inc       President/Legal Department     2951 Weeks Ave S.E.                         Minneapolis, MN 55414
AT&T                           President/Legal Department     208 S Akard St                              Dallas, TX 75202
AT&T                           President/Legal Department     P.O. Box 13134                              Newark, NJ 07101‐5634
AT&T                           President/Legal Department     P.O. Box 13148                              Newark, NJ 07101‐5648
AT&T                           President/Legal Department     P.O. Box 5001                               Carol Stream, IL 60197‐5001
AT&T                           President/Legal Department     P.O. Box 5080                               Carol Stream, IL 60197‐5080
AT&T                           President/Legal Department     P.O. Box 5091                               Carol Stream, IL 60197‐5091
AT&T                           President/Legal Department     P.O. Box 70529                              Charlotte, NC 28272‐0529
AT&T                           President/Legal Department     P.O. Box 940012                             Dallas, TX 75394‐0012
AT&T ‐ Opus                    President/Legal Department     P.O. Box 16649                              Atlanta, GA 30321‐0649
AT&T (105251)                  President/Legal Department     208 S Akard St                              Dallas, TX 75202
AT&T (105251)                  President/Legal Department     P.O. Box 105251                             Atlanta, GA 30348‐5251
AT&T (105262)                  President/Legal Department     P.O. Box 105262                             Atlanta, GA 30348‐5262
AT&T (105414)                  President/Legal Department     P.O. Box 105414                             Atlanta, GA 30348‐5414
AT&T (5019)                    President/Legal Department     P.O. Box 5019                               Carol Stream, IL 60197‐5019
AT&T (630047)                  President/Legal Department     P.O. Box 630047                             Dallas, TX 75263‐0047
AT&T (650516)                  President/Legal Department     P.O. Box 650516                             Dallas, TX 75265‐0516
AT&T (660921)                  President/Legal Department     P.O. Box 660921                             Dallas, TX 75266‐0921
AT&T (78045)                   President/Legal Department     P.O. Box 78045                              Phoenix, AZ 85062‐8045
AT&T (78225)                   President/Legal Department     P.O. Box 78225                              Phoenix, AZ 85062‐8225
AT&T (78522)                   President/Legal Department     P.O. Box 78522                              Phoenix, AZ 85062‐8522
AT&T (8100)                    President/Legal Department     P.O. Box 8100                               Aurora, IL 60507‐8100
AT&T (9001309)                 President/Legal Department     P.O. Box 9001309                            Louisville, KY 40290‐1309
AT&T (9001310)                 President/Legal Department     P.O. Box 9001310                            Louisville, KY 40290‐1310
AT&T (9005)                    President/Legal Department     P.O. Box 9005                               Carol Stream, IL 60197‐9005
AT&T (Sacramento)              President/Legal Department     Payment Center                              Sacramento, CA 95887‐0001



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                   Page 1 of 5
                                               Case 20-10343-LSS         Doc 105         Filed 02/24/20       Page 22 of 25


                                                                                Exhibit D
                                                                            Utilities Service List
                                                                         Served via First Class Mail

                           Name                                                                         Address
AT&T Long Distance (5017)                   President/Legal Department     P.O. Box 5017                          Carol Stream, IL 60197‐5017
AT&T Mobility                               President/Legal Department     208 S Akard St                         Dallas, TX 75202
AT&T Mobility                               President/Legal Department     P.O. Box 6463                          Carol Stream, IL 60197‐6463
AT&T Mobility                               President/Legal Department     P.O. Box 650553                        Dallas, TX 75265‐0553
AT&T Wireless                               President/Legal Department     12525 Cingular Way 2nd Flr             Alpharetta, GA 30004
Cablevision Systems Corporation             President/Legal Department     dba Optimum                            P.O. Box 742698               Cincinnati, OH 45274‐2698
Cablevision Systems Corporation (Optimum)   President/Legal Department     1111 Stewart Ave                       Bethpage, NY 11714‐3581
Centerpoint Energy                          President/Legal Department     1111 Louisiana St                      Houston, TX 77002
Centerpoint Energy                          President/Legal Department     P.O. Box 1297                          Minneapolis, MN 55440‐1297
Centerpoint Energy                          President/Legal Department     P.O. Box 4671                          Houston, TX 77210‐4671
Centurylink                                 Business Services              P.O. Box 52187                         Phoenix, AZ 85072‐2187
Centurylink                                 President/Legal Department     1025 Eldorado Blvd                     Broomfield, CO 80021
Centurylink                                 President/Legal Department     P.O. Box 2348                          Seattle, WA 98111‐2348
Centurylink                                 President/Legal Department     P.O. Box 29040                         Phoenix, AZ 85038‐9040
Centurylink                                 President/Legal Department     P.O. Box 91155                         Seattle, WA 98111‐9255
Centurylink (2956)                          President/Legal Department     100 Centurylink Dr                     Monroe, LA 71203
Centurylink (2956)                          President/Legal Department     P.O. Box 2956                          Phoenix, AZ 85062‐2956
Centurylink 91155                           President/Legal Department     P.O. Box 91155                         Seattle, WA 98111‐9255
City Of Charlotte                           President/Legal Department     Billing Center                         P.O. Box 1316                 Charlotte, NC 28201‐1316
City Of Charlotte                           Utility Dept                   600 E 4th St                           Charlotte, NC 28202
City Of Irving ‐ Utility Billing            President/Legal Department     825 W Irving Blvd                      Irving, TX 75060
City Of Irving‐Municipal Services Bill      President/Legal Department     P.O. Box 840898                        Dallas, TX 75284‐0898
City Of Mount Hope ‐ Sewer                  President/Legal Department     P.O. Box 151                           Mt Hope, WV 25880
City Of Mount Hope ‐ Water                  President/Legal Department     609 Main St                            Mount Hope, WV 25880
City Of Mount Hope ‐ Water                  President/Legal Department     P.O. Box 151                           Mt Hope, WV 25880
Claro Puerto Rico                           President/Legal Department     1515 Frnklin D Rsvelt Ave              Guaynabo, PR 968
Consolidated Communications                 President/Legal Department     121 S 17th St                          Mattoon, IL 61938
Consolidated Communications                 President/Legal Department     P.O. Box 66523                         St Louis, MO 63166‐6523
County Of Colfax                            President/Legal Department     Colfax County Refuse                   P.O. Box 1498                 Raton, NM 87740
County Of Colfax                            President/Legal Department     230 N 3rd St                           Raton, NM 87740
Crosier'S Sanitary Service Inc              President/Legal Department     19 Auction House Rd                    Lansing, WV 25862
Crosier'S Sanitary Service Inc              President/Legal Department     P.O. Box 250                           Lansing, VA 25862
Dakota Electric Association                 President/Legal Department     4300 220th St W                        Farmington, MN 55024‐9583
Dakota Electric Association                 President/Legal Department     P.O. Box 64427                         St. Paul, MN 55164‐0427
Direct Communications Rockland              President/Legal Department     150 S Main St                          Rockland, ID 83271
Direct Communications Rockland              President/Legal Department     P.O. Box 269                           Rockland, ID 83271‐0269
Direct Energy Business, Inc                 President/Legal Department     1001 Liberty Ave                       Pittsburgh, PA 15222
Direct Energy Business,Inc                  President/Legal Department     P.O. Box 660749                        Dallas, TX 75266
Duke Energy                                 President/Legal Department     526 S Church St                        Charlotte, NC 28202
Duke Energy                                 President/Legal Department     P.O. Box 70516                         Charlotte, NC 28272‐0516



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                Page 2 of 5
                                            Case 20-10343-LSS         Doc 105         Filed 02/24/20           Page 23 of 25


                                                                             Exhibit D
                                                                         Utilities Service List
                                                                      Served via First Class Mail

                        Name                                                                             Address
Earthlink (Windstream)                   President/Legal Department     1375 Peachtree St                          Atlanta, GA 30309
Earthlink Business                       President/Legal Department     P.O. Box 88104                             Chicago, IL 60680‐1104
Eversource                               President/Legal Department     247 Station Dr                             Westwood, MA 2090
Eversource                               President/Legal Department     P.O. Box 660369                            Dallas, TX 75266‐0369
Ferrellgas                               President/Legal Department     Lighton Tower                              7500 College Blvd 1000         Overland Park, KS 66210
Ferrellgas                               President/Legal Department     P.O. Box 173940                            Denver, CO 80217‐3940
Florida Keys Aqueduct Authority          President/Legal Department     1100 Kennedy Dr                            Key West, FL 33040‐4021
Florida Keys Electric Cooperative        President/Legal Department     91630 Overseas Hwy                         Tavernier, FL 33070
Florida Keys Electric Cooperative Assn   President/Legal Department     P.O. Box 377                               Tavernier, FL 33070‐0377
Frontier Communications                  Access Billing                 P.O. Box 92713                             Rochester, NY 14692
Frontier Communications                  President/Legal Department     401 Merritt 7                              Norwalk, CT 6851
Frontier Communications                  President/Legal Department     P.O. Box 740407                            Cincinnati, OH 45274‐0407
Frontier Communications Of America       President/Legal Department     P.O. Box 20567                             Rochester, NY 14602‐0567
Getronics Pomeroy It Solutions           President/Legal Department     1020 Petersburg Rd                         Hebron, KY 41048
Granite Telecommunications               President/Legal Department     Client Id 311                              P.O. Box 983119                Boston, MA 02298‐3119
Granite Telecommunications               President/Legal Department     100 Newport Ave Ext                        Quincy, MA 2171
Keys Energy Services                     President/Legal Department     1001 James St                              Key West, FL 33040
Keys Energy Services                     President/Legal Department     P.O. Box 279038                            Miramar, FL 33027‐9038
Keys Energy Services                     President/Legal Department     P.O. Box 6100                              Key West, FL 33041‐6100
Kit Carson Electric Cooperative          President/Legal Department     P.O. Box 578                               118 Cruz Alta St               Taos, NM 87571
Kit Carson Electric Cooperative Inc      President/Legal Department     P.O. Box 578                               Taos, NM 87571
Lake Country Power                       President/Legal Department     8535 Park Ridge Dr                         Mountain Iron, MN 55768‐2059
Level 3 Communications Llc               President/Legal Department     1025 Eldorado Blvd                         Broomfield, CO 80021
Level 3 Communications Llc               President/Legal Department     P.O. Box 910182                            Denver, CO 80291‐0182
Lumos Networks                           President/Legal Department     dba Segra                                  P.O. Box 580062                Charlotte, NC 28258‐0062
Lumos Networks                           President/Legal Department     One Lumos Plaza, P.O. Box 1068             Waynesboro, VA 22980
Lumos Networks Dba Segra                 President/Legal Department     1 Lumos Plaza                              Waynesboro, VA 22980
Mountaineer Gas Company                  President/Legal Department     2401 Sissonville Dr                        Charleston, WV 25387
Mountaineer Gas Company                  President/Legal Department     501 56th St Se                             Charleston, WV 25361‐0201
Mountaineer Gas Company                  President/Legal Department     P.O. Box 580211                            Charlotte, NC 28258‐0211
National Grid                            President/Legal Department     40 Slyvan Rd                               Waltham, MA 2451
National Grid                            President/Legal Department     P.O. Box 11737                             Newark, NJ 07101‐4737
Northern New Mexico Gas                  President/Legal Department     19 Agua Rd                                 Angel Fire, NM 87710
Northern New Mexico Gas                  President/Legal Department     P.O. Box 144                               Angel Fire, NM 87710
Oak Hill Garbage Disposal Inc            President/Legal Department     1479 Stanford Rd                           Beckley, WV 25801
Pacific Centrex Datavo Llc               President/Legal Department     114 E Haley St, Ste A                      Santa Barbara, CA 93101
Pacific Centrex Datavo Llc               President/Legal Department     P.O. Box 4967                              Whittier, CA 90607
Piedmont Natural Gas Company             President/Legal Department     4720 Piedmont Row Dr                       Charlotte, NC 28210
Piedmont Natural Gas Company             President/Legal Department     P.O. Box 1246                              Charlotte, NC 28201‐1246
Plyler Paper Stock Co Inc                President/Legal Department     800 Gesco St                               Charlotte, NC 28208



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                             Page 3 of 5
                                         Case 20-10343-LSS         Doc 105         Filed 02/24/20      Page 24 of 25


                                                                          Exhibit D
                                                                      Utilities Service List
                                                                   Served via First Class Mail

                        Name                                                                     Address
Raleigh County Solid Waste            President/Legal Department     200 Fernandez Dr                      Beckley, WV 25801
Republic Services #694                President/Legal Department     12820 Cumminsville Rd                 Pimento, IN 47866
Republic Services #742                President/Legal Department     P.O. Box 9001099                      Louisville, KY 40290‐1099
Republic Services Inc #394            President/Legal Department     P.O. Box 9001099                      Louisville, KY 40290‐1099
Republic Services Of Colorado         President/Legal Department     P.O. Box 1186                         Commerce City, CO 80022
Republic Services, Inc                President/Legal Department     3358 Hwy 51 N.                        Fort Mill, SC 29715
Republic Services, Inc #794           President/Legal Department     P.O. Box 78829                        Phoenix, AZ 85062‐8829
Shentel                               President/Legal Department     500 Shentel Way                       Edinburg, VA 22824
Shentel                               President/Legal Department     P.O. Box 37014                        Baltimore, MD 21297‐3014
Sierra Communications                 President/Legal Department     193 Board St                          Bangor, ME 4401
Sierra Communications, Inc            President/Legal Department     P.O. Box 67                           Des Moines, NM 88418‐0067
Springer Electric Coop                President/Legal Department     P.O. Box 698                          Springer, NM 87747
Springer Electric Cooperative, Inc    President/Legal Department     408 Maxwell Ave                       Springer, NM 87747
Time Warner Cable                     President/Legal Department     4145 S Falkenburg Rd                  Riverview, FL 33578‐8652
Time Warner Cable                     President/Legal Department     Box 223085                            Pittsburgh, PA 15251‐2085
Time Warner Cable                     President/Legal Department     P.O. Box 11820                        Newark, NJ 7101
Time Warner Cable                     President/Legal Department     P.O. Box 60074                        City Of Industry, CA 91716‐0074
Time Warner Cable                     President/Legal Department     P.O. Box 650063                       Dallas, TX 75265‐0063
Tri‐County Electric Cooperative Inc   President/Legal Department     600 N.W. Pkwy                         Azle, TX 76020
Tri‐County Electric Cooperative Inc   President/Legal Department     P.O. Box 961032                       Fort Worth, TX 76161‐0032
Trophy Club Muds                      President/Legal Department     100 Muncipal Dr                       Trophy Club, TX 76262
Verizon Wireless                      President/Legal Department     1095 Ave of the Americas              New York, NY 10013
Verizon Wireless                      President/Legal Department     P.O. Box 25505                        Lehigh Valley, PA 18002‐5505
Verizon Wireless                      President/Legal Department     P.O. Box 660108                       Dallas, TX 75266‐0108
Verizon Wireless                      President/Legal Department     P.O. Box 9622                         Mission Hills, CA 91346‐9622
Verizon Wireless‐(9622)               President/Legal Department     P.O. Box 9622                         Mission Hills, CA 91346‐9622
Village Of Cimarron                   President/Legal Department     356B E 9th St                         P.O. Box 654                      Cimarron, NM 87714
Waste Connections Inc                 President/Legal Department     dba Ace Solid Waste, Inc              6601 Mckinley St Nw               Ramsey, MN 55303‐4302
Waste Connections Inc                 President/Legal Department     Des Moines District                   P.O. Box 660177                   Dallas, TX 75266
Waste Connections, Inc                President/Legal Department     Dept. 1433                            Los Angeles, CA 90084‐1433
Waste Management                      President/Legal Department     Wm Dallas                             P.O. Box 660345                   Dallas, TX 75266
Waste Management                      President/Legal Department     1001 Fannnin, Suite 4000              Houston, TX 77002
Waste Management                      President/Legal Department     P.O. Box 13648                        Philadelphia, PA 19101‐3648
Waste Management                      President/Legal Department     P.O. Box 78251                        Phoenix, AZ 85062‐8251
Waste Management ‐ Blaine Mn          President/Legal Department     P.O. Box 105453                       Atlanta, GA 30348
Waste Management Florida              President/Legal Department     P.O. Box 4648                         Carol Stream, IL 60197‐4648
Waste Management‐ Ft Worth Hauling    President/Legal Department     P.O. Box 660345                       Dallas, TX 75266‐0345
Waste Management Lewisville Hauling   President/Legal Department     P.O. Box 660345                       Dallas, TX 75266‐0345
Waste Management Of Denver            President/Legal Department     P.O. Box 78251                        Phoenix, AZ 85062‐8251
Waste Management Of Michigan Inc      President/Legal Department     P.O. Box 4648                         Carol Stream, IL 60197‐4648



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                          Page 4 of 5
                                       Case 20-10343-LSS         Doc 105         Filed 02/24/20      Page 25 of 25


                                                                        Exhibit D
                                                                    Utilities Service List
                                                                 Served via First Class Mail

                       Name                                                                    Address
West Virginia American Water        President/Legal Department     1600 Pennsylvania Ave                 Charleston, WV 25302
West Virginia American Water        President/Legal Department     P.O. Box 2738                         Camden, NJ 8120
West Virginia American Water        President/Legal Department     P.O. Box 371880                       Pittsburgh, PA 15250‐7800
West Virginia American Water Co     President/Legal Department     1600 Pennsylvania Ave                 Charleston, WV 25302
White Oak Public Service District   President/Legal Department     20 Old Farm Rd                        Scarbro, WV 25917
White Oak Public Service District   President/Legal Department     P.O. Box 358                          Scarbro, WV 25917‐0358
Windstream Communications           President/Legal Department     P.O. Box 70526                        Charlotte, NC 28272‐0526
Windstream Communications Inc       President/Legal Department     4001 N Rodney Parham Rd               Little Rock, AR 72212‐2442
Windstream Communications Inc       President/Legal Department     P.O. Box 9001908                      Louisville, KY 40290‐1908
Wow! Business                       President/Legal Department     1241 Og Skinner Dr                    West Point, GA 31833‐1789
Xcel Energy                         President/Legal Department     414 Nicollet Mall                     Minneapolis, MN 55401
Xcel Energy                         President/Legal Department     P.O. Box 9477                         Minneapolis, MN 55484‐9477
Zia Natural Gas Company             President/Legal Department     707 Short Dr                          P.O. Box 888                 Ruidoso Downs, NM 88346
Zia Natural Gas Company             President/Legal Department     100 Short Dr                          Ruidoso Downs, NM 88346




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                        Page 5 of 5
